DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.

Terminal Disclaimer/Double Patenting
The terminal disclaimer filed on April 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date(s) of US Pat. Nos. 9,125,508, 10,231,562, and 10,874,241 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the double patenting rejections citing the listed patents are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-3, 5-7, 10-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gary (US PG Pub. No. 2005/0048226) in view of Smith (US Pat. No. 3,970,834). 
Regarding claims 1, 5, 7, and 21, Gary teaches a collapsible artificial tree (10; i.e. "collapsible tree system") comprising a telescopic pole (14) that moves via a motor between an extended position and a retracted position, a series of ring structures (20, 22, 24, 32-36, i.e. "collars") connected to and disposed along the telescopic pole, and multiple limbs (30) pivotally connected to each of the collars (Figs. 1, 2; Abstract; par. 2).  As shown in Figures 1 and 2 and discussed by Gary, when the pole (14) is moved from an extended position to a retracted position, the distance between the collars ((20, 22, 24, 34-36; i.e. first collar, second collar, etc.) decreases and the limbs move from a second angular position (i.e. substantially horizontal) to a first angular position (i.e. more upwardly-angled), and when the pole (14) is moved from a retracted position to an extended position, the limbs move from the first angular position to the second angular position (Figs. 1, 2; par. 24).  As also shown in Gary's figures, the limbs (30) attached to each collar (24) are of a different length than the limbs attached to a collar located above or below (i.e. "the first plurality of limbs have a first length and the second plurality of limbs have a second length, the second length being different from the first length"), thereby imitating the natural shape of a coniferous tree (Figs. 1, 2, 4). 
The teachings of Gary differ from the current invention in that his tree is not taught to include a nesting cup disposed about the telescopic pole that is situated between the first and second sets of limbs and functions as claimed.  However, as 

Regarding claim 2, the teachings of Gary might be considered to differ from the current invention in that the limbs corresponding to the recited "second plurality" are not explicitly taught to be caused to move from the second position to the first position at least in part due to contact between the second plurality of limbs and the "first plurality" of limbs.  However, as discussed above, the angular position of the limbs on each collar on Gary's tree change as the telescopic pole is extended or retracted.  Gary additionally teaches that feathered or tufted branches may be included on the tree to give it a more full appearance (par. 24, 32).  As such, it would have been obvious to one of ordinary skill in the art to configure Gary's tree branches to be as feathered or tufted as desired and to make the tree have as full of an appearance as desired, including making the branches so feathered/tufted and the tree so full that the branches would necessarily overlay/contact/push against another as the tree pole is retracted, in order to achieve a desired decorative appearance. 

Regarding claim 3, as shown in Figure 2, the collars (20, 22, 24, 32-36) are stacked atop each other when the pole (14) of Gary's tree is in its retracted position (Fig. 2).  Therefore, and because any two, adjacent collars may be considered a "first collar" and a "second collar", the first collar is proximate to the second collar in when the pole is in its retracted position. 


Regarding claims 6 and 20, the limbs (i.e. the first, second, third, etc. pluralities of limbs) on Gary's tree are pre-decorated with lights (par. 24). 

	Regarding claims 10, 11, and 16, the top-most collar (34, 36) which in this case is considered the "second collar", is attached to the top of the telescopic pole (14) (par. 22; Figs. 1-2).  A frictional engagement between a pin (56) (i.e. "removable anchor pin") and the lower trunk holds the collar in place against the uppermost tree section (i.e. "the uppermost element"; i.e. the collar is mechanically secured to the uppermost element) (par. 22).  As Gary makes no disclosure of the attachment being permanent and as the attachment could be disabled/broken with correct tools/procedure, the attachment is "removable". 

	Regarding claims 12-15, a tree top section (i.e. 16 and the branches attached to it; i.e. "uppermost element"), which includes a conically-shaped segment of trunk (16; i.e. the element has a "conical shape") and which includes branches, thereby making it have a "Christmas tree shape", is attached to the top of the telescopic pole (Fig. 2).  As the whole tree is ornamental, the uppermost element "has an ornamental shape". 
	 
	Regarding claim 17, aside from the uppermost collar (32, 36), which is attached to the treetop, all of the collars on Gary's tree are suspended.  As both the tree top and uppermost collar are attached to the top of the telescopic pole, either the tree top or the combination of the tree top and the upper most collar may be considered the 

Regarding claims 16-18, the teachings of Gary differ from the current invention in that a collar that may be referred to as a "second collar" is not taught to be secured to the telescopic pole through a threaded attachment.  However, as discussed above, Gary does disclose that his uppermost collar and uppermost element are attached to his tree.  Smith further teaches using threaded/screw connections to physically secure together parts of an ornamental tree together and to assist in rigid connections (col. 3, ln. 2-5; col. 3, ln. 55-67; col. 4, ln. 44-49).  Accordingly, it would have been obvious to one of ordinary skill in the art to use one or more threaded connections to secure together parts of the prior art tree, including using threaded connections to secure the uppermost element to the telescopic pole and/or using a threaded connection to secure the uppermost collar to the telescopic pole, in order to physically attach the parts together, and because Smith teaches that such a connection/connector is appropriate and useful for ornamental trees.  As the topmost collar in such a tree is threadedly connected to the rest of the tree and/or secured to the tree with a threaded connection, the topmost collar maybe considered a "threaded connector" and/or the part that secures the uppermost element and topmost collar to the tree may be considered a "threaded connector".  In either or both cases, the set of collars (20, 22, 24, etc.), including one that may be referred to as the "second collar", are suspended below the connector and, therefore, are "mechanically secured to the telescopic pole via a . 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gary and Smith, as applied to claim 7 above, and, optionally, further in view of Chen (US Pat. No. 6,422,915) and/or Gierveld (US PG Pub. No. 2006/0254100).  
Regarding claims 8 and 9, the teachings of Gary differ from the current invention in that the collars (i.e. including the "first collar") are not taught to slide along the trunk of his tree as it expands or collapses.  However, if some or all of Gary's telescopic pole sections were larger in diameter, e.g. such at least one or more of the sections had a diameter that was only somewhat smaller than the collars, and/or if the collars were smaller in diameter, e.g. wherein at least one or more of the collars had a diameter that was least somewhat larger than the pole, then at least some of the collars including one that may be considered "the first collar" would be slidably disposed along the telescopic pole.  As no criticality has been established for the diameter of the telescopic pole or the recited collars, which effectively cause the two type of parts to have a sliding relationship, the claim requirement that the two parts are slidably disposed is effectively a requirement directed to the relative dimensions of telescopic pole and collars and requiring that the diameter of at least one of the telescopic pole sections is somewhat smaller than that of at least one of the collars, which is prima facie obvious in view of the prior art.  See MPEP 2144.04.  
Chen additionally teaches a decorative, automatically-deploying/retracting, artificial tree including branch supports (72) that, due to their and the telescopic trunk's 

Claim 9, as shown in Gary's figures, as the telescopic pole (14) is moved from its retracted position to its extended position, the distance between the pole's upper end and all collars (20, 22, 24, etc.; i.e. including the "first collar") but the topmost collar increases and when the pole is moved from its extended position to its retracted 

The rejections of claims 1-3, 5-18, and 20 under 35 U.S.C. 103 as being unpatentable over Chen (US Pat. No. 6,422,915) in view of Smith and Gary have been reconsidered and are withdrawn. 


Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that the claimed invention is distinguished over Gary because a Notice of Allowance for a related patent, US Pat. No. 10,231,562, stated that there was no apparent reason to include nesting cups on Gary's telescopic artificial tree.  However, it is noted that whether or not a particular limitation should have been rejected as obvious over the prior art in a previous application/patent is immaterial to the current application because the instant claims are being examined on their own merits for patentability. Furthermore, it would have been obvious to configure Gary's collars to have/include a cup-like shape similar to Smith's for the reasons discussed above.  
Applicant has further argued that Smith does not cure Gary's deficiencies because a Notice of Allowance for a related patent, US Pat. No. 9,125,508, stated that Smith's tree would be rendered inoperable if it were modified to have a telescopic pole.  However, the current rejections are not based on modifying Smith's tree with Gary's In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It would have been obvious to configure Gary's collars to have/include a cup-like shape similar to Smith's for the reasons discussed above.  
Applicant's arguments regarding Chen as a primary reference are moot because those rejections have been withdrawn.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784